                UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARLENE GOLDEN, et al.,           :     Civil No. 3:18-CV-02425
                                 :
                 Plaintiffs,     :
                                 :
     v.                          :     (Magistrate Judge Saporito)
                                 :
BRETHREN MUTUAL                  :
INSURANCE COMPANY,               :
                                 :
                Defendant .      :

                               ORDER

     AND NOW, this 17th day of July 2019, upon consideration of

defendant’s motion for a protective order (Doc. 15), and the plaintiffs’

response thereto, and following an in camera review of the February 28,

2018 email exchange between a representative of the defendant and

plaintiffs’ counsel, IT IS HEREBY ORDERED that the motion is

GRANTED IN PART and DENIED IN PART, as follows:

     1.    The motion is granted to the extent that plaintiffs shall be

precluded from using any information obtained in the February 28, 2018

email exchange between plaintiffs’ counsel and Valerie Everline, an

employee of the defendant, whose acts or omissions could bind or impute
liability to the defendant or whose statements could be used or construed

as admissions against the defendant.

         2.   The plaintiffs are precluded from inquiring of Ms. Everline of

the email exchange in any deposition, whether for discovery or for use at

trial.

         3.   The defendant’s request for the award of counsel fees for

preparing and filing its motion and brief is DENIED.



                                    s/Joseph F. Saporito, Jr.
                                    JOSEPH F. SAPORITO, JR.
                                    U.S. Magistrate Judge


Dated: July 17, 2019
